Citation Nr: 1440181	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  14-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides (previously claimed as multiple allergies with allergic reaction to sulfonamides).  

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder and claimed as depressive disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from June 1953 to August 1956.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  

Initially, it is noted that as to the Veteran's claim for an acquired psychiatric disorder, he submitted a VA FORM 21-0781 in August 2010 for posttraumatic stress disorder (PTSD).  In a subsequent statement, he pointed out that his claim was for service connection for depressive disorder.  With respect to the claim for service connection for an acquired psychiatric disorder, claimed as depressive disorder, the Court has held that, although an appellant's claim identified as depressive disorder without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, although the Veteran filed a claim seeking service connection for a depressive disorder, a bipolar disorder was diagnosed at the time of the most recent examination in March 2011.  Thus, pursuant to Clemons, supra, the Veteran's service connection claim is now characterized as one for an acquired psychiatric disorder, to include bipolar disorder, claimed as depressive disorder.  Clemons, supra.  

It is also noted that the Veteran's initial claim for service connection for iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides was denied by the RO in July 1981.  The Board confirmed that denial in a September 1985 decision.  That decision is final.  The Board does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  In this case, the RO, in August 2011 reopened the claim and reviewed it on a de novo basis.  However, the issue is as stated on the title page.  Even where the RO reopens a claim and a medical examination is conducted, the Board may still decide not to reopen the claim.  In the decision below, the claim for service connection for iatrogenic poly systemic chronic candidiasis due to an allergic reaction to sulfonamides is reopened.  That reopened claim, as well as the claim of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below.  Those claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a final September 1985 Board decision, service connection was denied for the residuals of an allergic reaction to a sulfonamide preparation.  

2.  The evidence received since the 1985 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides.  


CONCLUSIONS OF LAW

1.  The September 1985 Board decision, which denied service connection for residuals of an allergic reaction to a sulfonamide preparation, is final.  
38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2013).  

2.  The evidence received subsequent to the September 1985 Board decision is new and material, and the issue of service connection for iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the application to reopen the claim for service connection for iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.  

In a July 1981 rating decision, the RO denied service connection for residuals of an allergic reaction to sulfonamides.  The RO notified the Veteran of this decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal of this decision.  There was also no evidence received within one year of the issuance of this decision.  Therefore, the July 1981 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  

The Veteran subsequently filed an application to reopen the claim in 1984 with the submission of a private physician's statement.  The RO also denied that application, but the Veteran appealed.  In a September 1985 Board decision, the Board confirmed the RO's denial.  The Board's September 1985 decision, which subsumes the prior RO decision, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2013).  

In the September 1985 Board decision, the Board denied service connection for residuals of an allergic reaction to a sulfonamide preparation.  Review reflects that a de novo review of the evidence was accomplished.  The claim was denied on the basis that the inservice reaction was an acute disease which healed without residuals.  

The Veteran filed his petition to reopen the claim for service connection for iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides in 2010.  The RO determined that there was new and material evidence and considered the claim on the merits.  As pointed out in the "Introduction," regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim before proceeding to adjudicate the underlying merits of the claim.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  


Here, the Board finds that new and material evidence within the meaning of 
38 C.F.R. § 3.156(a) (2013) has been received since the final September 1985 Board decision.  Specifically, it is noted that a July 2010 statement as provided by a private physician, (P.J.Y., M.D.), was added to the record.  This document reflects a diagnosis of iatrogenic poly systemic chronic candidiasis manifested in disturbance to anti-diuretic function resulting in salt depletion issues, immune compromise causing frequent illness, cephalgia, fatigue, vertigo, respiratory difficulties, and allergies.  This examiner opined that it more likely than not that the aforementioned was directly and causally related to the Veteran's military service.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the claim.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the claim for iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides and raises a reasonable possibility of substantiating such a claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


ORDER

New and material evidence, having been received, the claim of entitlement to service connection iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides is reopened, and to this extent only, the appeal is granted.  



REMAND

While the Board regrets the additional delay of the adjudication of this appeal, a remand is required before the claim can be properly adjudicated.  

The VBMS claims file contains an April 1981 VA Form 21-22 in favor of the New York State Division of Veterans' Affairs, a state service organization, to represent the Veteran before VA.  There is nothing in the record to suggest that this representation has been withdrawn by the Veteran.  

Review of the record does not reflect that this service organization was copied on the rating decision or the statement of the case (SOC) in this case.  Moreover, the New York State Division of Veterans' Affairs was not afforded the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf.  See VA Adjudication Manual M21-1MR I.5.F.27.  As this service organization does not currently have offices at VA Central Office in Washington, D.C., the case must be remanded so that it can be afforded the full opportunity to submit evidence and/or argument in support of the claims on appeal.  See 38 C.F.R. § 20.600 (2013).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take all indicated action to afford the Veteran's representative from the New York State Division of Veterans' Affairs with an opportunity to review the claims file and complete a VA Form 646 or other written argument in support of the current appeal.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


